 1

 2
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
 3
                                                                   Mar 20, 2019
 4                                                                     SEAN F. MCAVOY, CLERK



 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7
      ANTHONY WEITZ,
 8                                              NO: 2:17-CV-65-RMP
                                Plaintiff,
 9                                              ORDER OF DISMISSAL WITH
            v.                                  PREJUDICE
10
      BNSF RAILWAY COMPANY, a
11    corporation,

12                             Defendant.

13    BNSF RAILWAY COMPANY, a
      corporation,
14
                     Third Party Plaintiff,
15
      v.
16
      NORDCO, INC.; and NORDCO
17    RAIL SERVICES, LLC.,

18                  Third Party Defendant.

19

20         BEFORE THE COURT is the parties’ Stipulated Motion for Dismissal with

21   Prejudice, ECF No. 36. Having reviewed the Motion and the record, the Court finds

     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1   good cause to grant dismissal as requested. Accordingly, IT IS HEREBY

 2   ORDERED:

 3         1. The parties’ Stipulated Motion for Dismissal with Prejudice, ECF No. 36,

 4             is GRANTED.

 5         2. All claims of any kind, including third-party claims, cross-claims, and

 6             counter claims are dismissed with prejudice and without attorneys fees,

 7             costs, or disbursement to any party.

 8         3. All pending motions, if any, are DENIED AS MOOT.

 9         4. All scheduled court hearings, if any, are STRICKEN.

10         IT IS SO ORDERED. The District Court Clerk is directed to enter this

11   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

12   close this case.

13         DATED March 20, 2019.

14
                                                 s/ Rosanna Malouf Peterson
15                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
